Case 1-20-4290/-Jmm Voclf Fieadll/lO/zO Entered Lif/lOs/20 12'0ai2o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

cs x
IN RE: CASE NO.: 20-42907-reg
Lisa Marie Abbott, CHAPTER 11
Alleged Involuntary Debtor. Judge: Robert E. Grossman
ane ee eee eee wee eee eee eee eee eee eee --X

 

 

OBJECTION TO ENTRY OF ORDER OF RELIEF

Select Portfolio Servicing, Inc. as servicer for The Bank of New York Mellon Trust
Company, National Association FKA The Bank of New York Trust Company, N.A. as successor
to JPMorgan Chase Bank, N.A., as Trustee for Residential Asset Mortgage Products, Inc.,
Mortgage Asset-Backed Pass-Through Certificates, Series 2006-RS3 (“SPS”), by and through its
attorneys, Frenkel, Lambert, Weiss, Weisman & Gordon, LLP, and in support of its objection to
entry of an order of relief, states as follows:

BACKGROUND INFORMATION

i, SPS is the holder of a Note and Mortgage given the alleged Debtor on December
21, 2005 to secure payment in the original principal sum of $600,000.00 pledging the real
property known as 1068 East 94th Street, Brooklyn, New Yok as security (the “Property”’). It
should be noted that the Property is not the real property subject to the alleged Debtor’s dispute
with the petitioning creditor.

De On August 7, 2020, Article 13 LLC, the petitioning creditor, commenced an

involuntary chapter 11 bankruptcy against the alleged Debtor.
Case 1-20-4290/-Jmm Voclf Fieadll/lO/zO Entered Lif/lOs/20 12'0ai2o

3. On August 24, 2020, the alleged Debtor, pro se, filed a Motion to Dismiss. On
August 24, 2020, the Debtor, through her attorney filed an Amended Motion to Dismiss on

October 4, 2020.

4. On October 22, 2020, a Supplemental Summons was issued and served on the
alleged Debtor.
3: On November 2, 2020, the petitioning Creditor filed an Affirmation in Opposition

to the alleged Debtor’s Amended Motion to Dismiss.

STATUS OF SPS’S DEBT AND OBJECTION
TO ENTRY OF ORDER OF RELIEF

6. Generally, the Debtor has been paying SPS regularly. The Debtor’s loan is due for
the June 1, 2020 payment and it appears the Debtor may have experienced a hardship during the
COVID 19 pandemic. Upon information and belief, the Debtor is actively engaging directly with
SPS to resolve the default.

Fi. SPS is not a petitioning creditor and has no intention of joining Article 13 LLC as
a petitioning creditor.

8. SPS objects to the entry of a relief order in the instant case. SPS does not want loss
mitigation negotiations between the Debtor and SPS to be hampered by the entry of an order of
relief.

9. While SPS does not have standing pursuant to Bankruptcy Rule 1011(a) to object
to and contest the petition, it should be noted from an objective standpoint that Article 13 LLC has
not met their burden of proof to show that they have satisfied the requirements of 11 U.S.C.
§303(b)(1) and (b)(2). Article 13 LLC commenced the bankruptcy with the mere filing of a skeletal
petition which clearly shows that Article 13 LLC is the only petitioning creditor. Article 13 LLC’s

Opposition to the Debtor’s Motion to Dismiss merely states that “[t]he Debtor most likely has no
Case 1-20-4290/-Jmm Voclf Fieadll/lO/zO Entered Lif/lOs/20 12'0ai2o

equity in the property making Article 13, and several other creditors unsecured claimants” without
any supporting evidence (Opposition Section II). Article 13 LLC does not put forth any evidence
to show that their petition satisfies the numerosity requirement that there are twelve or more eligble
creditors. Additionally, Article 13 LLC’s claim against the alleged Debtor has not been reduced to
a final judgment and based on Article 13 LLC’s Opposition to the Debtor’s Motion to Dismiss it
appears a foreclosure was never commenced; Article 13 LLC’s clam against the Debtor is subject
to a bona fide dispute.

WHEREFORE, SPS respectfully requests that the order of relief not be entered in the

instant bankruptcy and for all futher relief as is just and proper.

Dated: November 9, 2020

Bay Shore, New York /s/Elizabeth Doyaga
BY: Elizabeth L Doyaga, Esq.
Frenkel Lambert Weiss Weisman &
Gordon LLP
Attorneys for Secured Creditor
53 Gibson Street
Bay Shore, New York 11706
File: 01-094213-B00
Case 1-20-4290/-Jmm Voclf Fieadll/lO/zO Entered Lif/lOs/20 12'0ai2o

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

ee x
IN RE: CASE NO.: 20-42907
Lisa Maria Abbott CHAPTER 11
Alleged Debtor. Judge: Robert E. Grossman
ee a a a x
CERTIFICATE OF SERVICE

I, Elizabeth Doyaga, do certify that on November 10, 2020, I electronically filed the
within Objection to Entry of Order of Relief in the above titled case with the Clerk of the
Bankruptcy Court using the CM/ECF system, which sent notification of such filing to the
following

Wayne M Greenwald Via ECF
grimlawyers@aol.com
United States Trustee Via ECF

ustpregion02.br.ecf(@doj.gov

Leo Jacobs Via ECF
leo@jacobspc.com

S/Elizabeth Doyaga

CERTIFICATE OF SERVICE

I, Gina Catellano, further certify that on November 10, 2020, I mailed the within
Objection to Entry of Order of Relief to the parties below via first class mail:

Lisa Maria Abbott
1068 East 94th Street
Brooklyn, NY 11236
Case 1-20-4290/-Jmm Voclf Fieadll/lO/zO Entered Lif/lOs/20 12'0ai2o

Wayne M Greenwald

Attorney for the Debtor(s)

475 Park Avenue South - 26th Floor
New York, NY 10016

United States Trustee
Trustee

201 Varick Street, Suite 1006
New York, NY 10014

Article 13 LLC
8002 Kew Gardens Rd., Ste 300
Kew Gardens, NY 11415

Leo Jacobs

Jacobs PC

8002 Kew Gardens Rd.
Ste 300

Kew Gardens, NY 11415

S/Gina Castellano
Frenkel Lambert Weiss Weisman & Gordon, LLP
80 Main Street, Suite 460
West Orange, NJ 07052
